


EXHIBIT 10.4

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.




CONVERSION AGREEMENT




THIS CONVERSION AGREEMENT (the "Agreement"), dated as of September 21, 2020 (the
“Effective Date”) is made by and between Global Boatworks Holdings, Inc., a
Florida corporation (the “Company”), and Robert Rowe (the “Debt Holder”).




WHEREAS, Debt Holder is owed $482,979 in accrued compensation as of the
Effective Date (the “Debt”).




WHEREAS, the Company and Debt Holder wish to convert the Debt into such number
of shares of common stock of the Company equal to the Debt divided by the
conversion price of $0.4391 per share (the "Conversion Price") resulting in the
issuance of 1,100,000 shares of common stock of the Company (the “Shares”) to
Debt Holder.




NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which the parties hereby acknowledge the parties agree as follows:




1.

Conversion.  It is agreed by the Company and Debt Holder that on the Effective
Date the Debt shall convert into the Shares at the Conversion Price.  




2.

Certificate Delivery. Within three (3) business days of the Effective Date, the
Company shall deliver a certificate or evidence of a book entry representing the
Shares to Holder.  




3.

Further Assurances. The parties, by entering into this Agreement, agree to
execute all agreements and other documents as reasonably requested by the other
party.




4.

Representations and Warranties and Covenants of Debt Holder. Debt Holder
represents, warrants and covenants to the Company as follows:




a. No Registration.  Debt Holder understands that the Shares have not been, and
will not be, registered under the Securities Act of 1933, as amended (the
“Securities Act”) by reason of a specific exemption from the registration
provisions of the Securities Act, the availability of which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
Debt Holder’s representations as expressed herein or otherwise made pursuant
hereto.




b.  Investment Experience. Debt Holder has substantial experience in evaluating
and investing in private placement transactions of securities in companies
similar to the Company and acknowledges that Debt Holder can protect Debt
Holder’s interests. Debt Holder has such knowledge and experience in financial
and business matters so that Debt Holder is capable of evaluating the merits and
risks of Debt Holder’s investment in the Company.








--------------------------------------------------------------------------------

d.  Speculative Nature of Investment; SEC Reports; Dilution.  Debt Holder
understands and acknowledges that the Company has a limited financial and
operating history and that an investment in the Company is highly speculative
and involves substantial risks. Debt Holder can bear the economic risk of such
investment and is able, without impairing such financial condition, to hold the
Shares for an indefinite period of time and to suffer a complete loss of Debt
Holder’s investment.  Debt Holder further understands that the Company will need
issue additional shares of common stock in connection with (i) future
financings, (ii) the retention or hiring of management and employees and (iii)
the conversion of existing outstanding debt that will be converted at various
conversion prices some which will be at a price less than the Conversion Price,
which will significantly dilute Debt Holder.  




e.  Accredited Investor. Debt Holder is an “accredited investor’ within the
meaning of Regulation D, Rule 501(a), promulgated by the Securities and Exchange
Commission under the Securities Act and shall submit to the Company such further
assurances of such status as may be reasonably requested by the Company.




f.   Rule 144.  Debt Holder acknowledges that the Shares must be held
indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available. The Debt Holder is aware of the
provisions of Rule 144 promulgated under the Securities Act which permit limited
resale of shares subject to the satisfaction of certain conditions, including
among other things, the existence of a public market for the shares, the
availability of certain current public information about the Company and the
resale occurring not less than six months after a party has purchased and paid
for the security to be sold.  The Debt Holder acknowledges that, in the event
all of the requirements of Rule 144 are not met, registration under the
Securities Act or an exemption from registration will be required for any
disposition of the Shares the Debt Holder understands that, although Rule 144 is
not exclusive, the Securities and Exchange Commission has expressed its opinion
that persons proposing to sell restricted securities received in a private
offering other than in a registered offering or pursuant to Rule 144 will have a
substantial burden of proof in establishing that an exemption from registration
is available for such offers or sales and that such persons and the brokers who
participate in the transactions do so at their own risk.  




g.          Authorization.




i. The Debt Holder has all requisite power and authority to execute and deliver
this Agreement, and to carry out and perform its obligations under the terms
hereof. All action on the part of the Debt Holder necessary for the
authorization, execution, delivery and performance of this Agreement, and the
performance of all of the Debt Holder’s obligations herein, has been taken.




ii. This Agreement, when executed and delivered by the Debt Holder, will
constitute valid and legally binding obligations of the Debt Holder, enforceable
in accordance with its terms except: (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, and (ii) as limited by
laws relating to the availability of specific performance, injunctive relief or
other equitable remedies or by general principles of equity.




iii.  No consent, approval, authorization, order, filing, registration or
qualification of or with any court, governmental authority or third person is
required to be obtained by the Debt Holder in connection with the execution and
delivery of this Agreement by the Debt Holder or the performance of the Debt
Holder’s obligations hereunder.








2







--------------------------------------------------------------------------------

h.  Brokers or Finders. The Debt Holder has not engaged any brokers, finders or
agents, and the Company has not, and will not, incur, directly or indirectly, as
a result of any action taken by the Debt Holder, any liability for brokerage or
finders’ fees or agents’ commissions or any similar charges in connection with
this Agreement and the transactions related hereto.




i.  Tax Advisors. The Debt Holder has reviewed with its own tax advisors the
U.S. federal, state, local and foreign tax consequences of this investment and
the transactions contemplated by this Agreement. With respect to such matters,
the Debt Holder relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral. The Debt
Holder understands that it (and not the Company) shall be responsible for its
own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement.




j.  Legends.  The Debt Holder understands and agrees that the certificates
evidencing the Shares shall bear a legend in substantially the form as follows
(in addition to any legend required by any other applicable agreement or under
applicable state securities laws):




“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND MAY
NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY
SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.”




6.

Miscellaneous.  




a.  Notice.  Any notice required under this Agreement shall be deemed duly
delivered (and shall be deemed to have been duly received if so given), if
personally delivered, sent by a reputable courier service, or mailed by
registered or certified mail, postage prepaid, return receipt requested,
addressed to the parties at the addresses set forth above or to such other
address as any party may have furnished to the other in writing in accordance
with this Section.




b.  Law and Jurisdiction.  The laws of the State of Florida apply to this
Agreement, without deference to the principles of conflicts of law.  Both
jurisdiction and venue for any litigation pursuant to this Agreement shall be
proper in the courts of Florida.




c.  Severability.  If the law does not allow a provision of this Agreement to be
enforced, such unenforceable provision shall be amended to become enforceable
and reflect the intent of the parties, and the rest of the provisions of this
Agreement shall remain in effect.




d.  Waiver.  The failure of any party, in any instance, to insist upon strict
enforcement of the provisions of this Agreement shall not be construed to be a
waiver or relinquishment of enforcement in the future, and the terms of this
Agreement shall continue to remain in full force and effect.




e.  Assignability.  This Agreement shall not be assignable by either party.




f.  Amendment.  This Agreement may only be amended or modified in a writing
signed by both of the parties and referring to this Agreement.




g.  Entire Agreement. This Agreement constitutes the entire agreement and final
understanding of the parties with respect to the subject matter of this
Agreement and supersedes and





3







--------------------------------------------------------------------------------

terminates all prior and/or contemporaneous understandings and/or discussions
between the parties, whether written or verbal, express or implied, relating in
any way to the subject matter of this Agreement.




           IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed by their respective officers thereonto duly authorized as of the day
and year first above written.







GLOBAL BOATWORKS HOLDINGS, INC.










By: /s/ Robert Rowe

Name: Robert Rowe

Title: CEO













/s/ Robert Rowe

Robert Rowe











4





